Citation Nr: 0701414	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-14 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.  He served in the Republic of Vietnam from August 1969 
to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision by which the RO denied 
service connection for PTSD.  

The veteran submitted evidence directly to the Board that has 
not been reviewed by the RO.  Generally, all evidence must be 
considered by the agency of original jurisdiction, in this 
case the RO, before Board review.  Because, however, the 
newly received evidence is favorable to the veteran and 
permits a full grant of benefits, no remand to the RO for 
initial consideration of the evidence in necessary.  See 
38 C.F.R. § 20.1304 (c) (2006).

The Board notes that the veteran's representative did not 
submit a statement of his behalf.  Such omission is harmless 
because the veteran's claim is granted despite the lack of 
argument by the representative.

In June 1998, the veteran submitted a claim of service 
connection for a skin condition.  As this issue has not been 
procedurally developed, the Board is referring it to the RO 
for initial adjudication.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDING OF FACT

1.  The veteran is shown to have engaged in combat with the 
enemy.

2.  PTSD is shown to be related to the veteran's active duty 
service.


CONCLUSION OF LAW

PTSD was incurred in or as a result of the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in a May 2003 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claim.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  

With respect to elements (4) and (5), degree of disability 
and effective date, the veteran would be greatly 
inconvenienced by a very long delay in the receipt of 
benefits to which he is entitled that would doubtlessly 
result from a remand to the RO for corrective VCAA notice.  
In the Board's view, therefore, a remand for corrective VCAA 
notice is unnecessary.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  Because 
the benefit sought herein is granted, there is no need to 
discuss VA's compliance with its duty to assist, which is 
intended to help claimants establish their claims.  The 
veteran's claim is granted, and he requires no further 
assistance is establishing entitlement to service connection 
for PTSD.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154, 38 C.F.R. § 3.304(f).

Discussion

The veteran's service personnel records indicate that he 
served in Vietnam for a period of one year, from August 1969 
to August 1970.  The service personnel records also indicate 
that the veteran was a Marine Corps combat engineer during 
his tour of duty in Vietnam.

According to the service personnel records, the veteran was 
awarded the National Defense Service Medal, Vietnam Campaign 
Medal with device, Rifle Marksmanship Badge, Vietnam Service 
Medal with one star, and the Republic of Vietnam Cross of 
Gallantry with palm and frame.  Subsequently, the veteran 
submitted a form issued by the Bureau of Naval Personnel 
reflecting entitlement to the Combat Action Ribbon.  The form 
has every appearance of being authentic.

The veteran's military occupational specialty (MOS) of combat 
engineer, his tour of duty in Vietnam, and Combat Action 
Ribbon are sufficient to satisfy the Board that the veteran 
engaged in combat with the enemy.  Although information 
relating to the combat action ribbon was furnished to VA by 
the veteran, separately from his personnel records, the Board 
has no reason to question the authenticity of the award of 
the combat action ribbon and such award would be consistent 
with the veteran's MOS and his service in Vietnam.  Because 
the veteran is found to have served in combat with the enemy, 
his claimed PTSD-inducing stressors need not be independently 
verified.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304.

An August 2003 memorandum issued by the local Vet Center 
indicated that the veteran suffered from PTSD.  The diagnosis 
was based upon psychiatric and behavioral symptomatology as 
well as reported stressors such as mine sweeps, firefights, 
and witnessing torture.  An August 2006 VA mental health 
consultation report reflects a diagnosis of PTSD based on a 
variety of stressors including the witnessing of an explosion 
of a watch tower and months of combat where he saw people 
killed and injured.

Because the evidence reflects a diagnosis of PTSD based on 
in-service combat-related stressors that need not be 
verified, service connection for PTSD is granted.  Id.; 
38 C.F.R. § 3.303.



ORDER

Service connection for PTSD is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


